PER CURIAM.
We affirm Gregory Mitchell’s conviction for robbery, but we remand the ease because the written sentences do not comport with the trial court’s oral pronouncement. The probationary terms in case numbers 93-376F, 93-378F, and 93-379F must run concurrently to reflect the trial court’s pronouncement that Mitchell serve a total of ten years’ probation. We also note that the trial court must structure the sentences so that Mitchell is not ordered to serve a prison sentence and a probationary term simultaneously. See Cox v. State, 468 So.2d 437, 438 (Fla. 2d DCA 1985).
PATTERSON, A.C.J., and BLUE and FULMER, JJ., concur.